DETAILED ACTION
                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 29, 37 and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kushimoto (2009/0295906).

Regarding claim 1, a  lamp device adapted to be mounted on a vehicle, comprising: a light source(15); a first sensor (17) configured to sense external information of the vehicle; a lamp housing (16,+11) that houses the light source; a first sensor housing that houses the first sensor(21,22,+11); and a first supporting member that supports the lamp housing and the first sensor housing, wherein the lamp housing and the first sensor housing are arranged in a direction corresponding to a left-right direction of the vehicle when viewed from a direction corresponding 

Regarding  claim 29, A lamp device adapted to be mounted on a vehicle, comprising: a light source (15); a first sensor(17) configured to sense external information of the vehicle; a lamp housing(16,+11) that houses the light source; a first sensor housing that houses the first sensor(21,22,+11); and a first supporting member that supports the lamp housing and the first sensor housing(21), wherein the lamp housing and the first sensor housing are arranged in a direction corresponding to a front-rear direction of the vehicle when viewed from a direction corresponding to a left-right direction of the vehicle;(figs. 2 or 3 or 5) and wherein a maximum dimension of the lamp housing in a direction corresponding to an up-down direction of the vehicle is smaller than a maximum dimension of the first sensor housing in the same direction.(figs. 2 or 3 or 5).

Regarding claim 37, a  lamp device adapted to be mounted on a vehicle, comprising: a light source(15); a first sensor (17) configured to sense external information of the vehicle; a lamp housing (16 +11)that houses the light source; a first sensor housing that houses the first sensor(21,22,+11); and a first supporting member that supports the lamp housing and the first sensor housing(21), wherein the lamp housing and the first sensor housing are arranged in a direction corresponding to an up-down direction of the vehicle when viewed from a direction corresponding to a front-rear direction of the vehicle (figs 1, 2 and 3,5); and wherein a maximum 

Regarding claim 45, a lamp device adapted to be mounted on a vehicle, comprising: a light source(15) ; a first sensor(17) configured to sense external information of the vehicle; a lamp housing(16,+11) that houses the light source; a first sensor housing that houses the first sensor(21,22,+11); and a first supporting member that supports the lamp housing and the first sensor housing(21), wherein the lamp housing and the first sensor housing are arranged in a direction corresponding to a front-rear direction of the vehicle when viewed from a direction corresponding to an up-down direction of the vehicle (figs. 1-3 and 5); and wherein a maximum dimension of the lamp housing in a direction corresponding to a left-right direction of the vehicle is smaller than a maximum dimension of the first sensor housing in the same direction.(figs. 1-3 and 5).
Allowable Subject Matter
Claims 22-28,30-36,38-44and 46-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fushimi et al (2019/0275923) discloses headlamps with sensors. .




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875